





Exhibit 10.1
































STONE ENERGY CORPORATION


2017 ANNUAL INCENTIVE COMPENSATION PLAN


























































- 1 -

--------------------------------------------------------------------------------






STONE ENERGY CORPORATION
2017 ANNUAL INCENTIVE COMPENSATION PLAN


Table of Contents


                                        
 
 
Page
 
 
 
Purpose
 
3
Definitions
 
3
Administration
 
4
Participation
 
4
Incentive Pool Calculation
 
4
Index Group
 
5
Awards
 
5
Timing of Award Payments
 
5
Duration of Revised Annual Incentive Compensation Plan
 
5
Miscellaneous Plan Provisions
 
6
Effectiveness
 
6
 
 
 
Exhibit A
 
7















































- 2 -

--------------------------------------------------------------------------------








PURPOSE


The Board of Directors (the “Board”) of Stone Energy Corporation (the “Company”)
has approved this 2017 Annual Incentive Compensation Plan (the “Plan”). The
purpose of this Plan is to attract, motivate and retain management and other
designated employees by providing a financial incentive to employment with the
Company for calendar year 2017. The Plan is intended to reward the participants
for exemplary performance in line with increasing shareholder value.


The Plan is an annual plan that coincides with the 2017 calendar year. Awards
made under the Plan are in addition to base salary and base salary adjustments
to maintain market competitiveness.


The Plan is a nonqualified plan and is, therefore, not subject to various ERISA
and Internal Revenue Service reporting required for certain qualified deferred
compensation plans. The Plan is a discretionary plan and does not require annual
distributions.


The Board reserves the right to amend, modify or revoke the Plan in its sole
discretion, without prior notice to participants. No contractual right to any
benefit described herein is created or is intended to be created by this
document or any related action of the Board and none should be inferred from the
descriptions of this Plan.


DEFINITIONS


“Actual Awarded Amount” means the total dollar amount actually awarded to the
Participants pursuant to the Plan for the Plan Year; the Actual Awarded Amount
cannot exceed the Annual Incentive Pool for the Plan Year.


“Annual Incentive Pool” means the total dollar amount available to be awarded to
the Participants in the Plan for the Plan Year as determined in the sole
discretion of the Compensation Committee using the criteria set forth in the
Plan; however, in no case shall the Annual Incentive Pool exceed twice the
aggregate base salaries of the employees of the Company in the Plan Year.


“Award” means the amount received by a Participant pursuant to this Plan due to
results achieved under the Plan.


“CEO” means the Chief Executive Officer of the Company.


“CFO” means the Chief Financial Officer of the Company.


“Compensation Committee” means the Compensation Committee of the Board.


“Participant” means any individual employee of the Company chosen by the
Compensation Committee to participate in the Plan for the Plan Year.


- 3 -

--------------------------------------------------------------------------------






“Plan Year” means the calendar year commencing on January 1 and ending on
December 31 of 2017.


“Salary” means the base salary of a Participant, excluding all other forms of
compensation, such as benefits, insurance, retirement plan contributions,
overtime, or other additional compensation received in the Plan Year.




ADMINISTRATION


The Compensation Committee will be responsible for Plan administration. These
responsibilities include, but are not limited to, the following:


(1)
Designation of employees to be included in the Plan for the Plan Year;

(2)
Reviewing and proposing changes in the composition of an index group if the
Compensation Committee determines such group is needed; and

(3)
Determining the Annual Incentive Pool for the Plan Year based on current
economic and financial conditions prevailing at the time and pursuant to the
Plan.



All determinations under the Plan shall be vested in the sole and exclusive
discretion of the Compensation Committee, and the determinations of the
Compensation Committee as to such matters shall be final and conclusive on all
persons interested in the Plan.


PARTICIPATION


On an annual basis, the Compensation Committee shall determine those employees
of the Company who will participate in the Plan for the Plan Year. Participants
who terminate due to death or disability may have their Award for the Plan Year
determined on a pro-rata basis by the Compensation Committee after considering
Management’s recommendations. All other participants who terminate (either
voluntarily or involuntarily) during the Plan Year shall not be entitled to an
Award for the Plan Year. Participants who terminate (either voluntarily or
involuntarily) after the end of the Plan Year but before Award payments are
determined or paid may be entitled to an Award if the Compensation Committee,
after considering Management’s recommendations, determines that they or any of
them are entitled to an Award in its sole and absolute discretion.


INCENTIVE POOL


The Compensation Committee shall determine the Annual Incentive Pool for the
Plan Year using those criteria that the Compensation Committee shall, its sole
discretion, deem applicable. Subject to the other provisions of the Plan,
including the discretion afforded the Compensation Committee in the
administrations of the Plan and the Board’s authority to modify or terminate the
Plan, the performance measures and applicable threshold, target and stretch
goals to be considered for purposes of determining the Annual Incentive Pool for
the Plan Year shall be as set forth on Exhibit A attached hereto and made a part
hereof by reference.


- 4 -

--------------------------------------------------------------------------------






INDEX GROUP


The Compensation Committee may review and identify companies to include in a
group of companies that may be used to analyze and consider performance measures
under the Plan to the extent such measures require consideration of variables
relative to a peer group, such as, by way of example only, an index group
shareholder return percentage. It is the intention of the Board that companies
included in this group should be similar to the Company and compete with the
Company for capital. Companies may be excluded at the discretion of the
Compensation Committee based on unusual/nonrecurring events that occur during
the Plan Year that could materially distort a comparison (e.g., takeover,
bankruptcy, etc.).


AWARDS


The Annual Incentive Pool shall be the maximum aggregate amount awarded to the
employees of the Company in the Plan Year, not to exceed twice the aggregate
base salaries of the employees of the Company in a particular Plan Year. The
amount actually awarded in the Plan Year (the Actual Awarded Amount) can be less
than the Annual Incentive Pool for the Plan Year. No incentive awards will be
paid pursuant to this Plan if, in the sole discretion of the Compensation
Committee, the financial health of the Company does not warrant such awards
regardless whether the formulas used to determine performance are positive.
Allocated amounts that are not awarded shall not be awarded at any other time
under the Plan.


The Compensation Committee shall set and approve the individual awards under the
Plan for the CEO, the CFO and the other executive officers of the Company by
separate resolution. The Compensation Committee may rely on the recommendations
of the CEO in setting and approving awards under the Plan for all other
employees of the Company in the Plan Year. No employee of the Company is
automatically entitled to any award under the Plan. The Compensation Committee,
the CEO and the CFO may establish objective criteria for setting individual
awards or may use their subjective judgment in setting awards in their sole
discretion.


TIMING OF AWARD PAYMENTS


Awards will be paid as soon reasonably practicable after December 31, 2017, but
not later than March 15, 2018.


DURATION OF ANNUAL INCENTIVE PLAN


The Plan is an integral part of the Company’s 2017 compensation program.
However, the Board may choose to revise or eliminate the Plan at any time in its
sole discretion.






- 5 -

--------------------------------------------------------------------------------










MISCELLANEOUS PLAN PROVISIONS


A Participant’s right and interest in the Plan may not be assigned or
transferred except in the event of the Participant’s death. Unless otherwise
noted, the Participant’s beneficiary will be the same as the group life
insurance designation.


The Company shall deduct all minimum required withholding for tax purposes from
the Awards.


The administrative expense of the Plan will be borne by the Company.


Should a Participant terminate employment (either voluntarily or involuntarily)
for causes other than death or disability, any Award for the Plan Year that the
Participant may have earned will be forfeited as a result of such termination.


Neither the establishment of the Plan nor the making of awards hereunder shall
be deemed to create a trust. No individual shall have any security or other
interest in any of the assets of the Company, in shares of stock of the Company
or otherwise.


An individual shall be considered to be in the employment of the Company as long
as he or she remains an officer and/or an employee of either the Company or any
subsidiary. Nothing in the adoption of the Plan nor the making of awards
hereunder shall confer on any individual the right to continued employment by
the Company or a subsidiary or affect in any way the right of the Company or
such subsidiary to terminate his or her employment at any time.


All provisions of the Plan shall be construed in accordance with the laws of
Delaware.


EFFECTIVENESS


This Plan is effective , for the Plan Year, and shall continue for the duration
of the Plan Year, and through the time of payment of any and all Awards that
become payable pursuant to the Plan.


















- 6 -

--------------------------------------------------------------------------------








EXHIBIT A
To
2017 ANNUAL INCENTIVE COMPENSATION PLAN












PERFORMANCE MEASURES


[See Attached]


































































- 7 -

--------------------------------------------------------------------------------







Stone Energy Corporation 2017 Annual Incentive Compensation Targets
 
Threshold
Target
Stretch
Weighting
 
 
 
 
 
Production
16.7 mboed
18.5 mboed
20.4 mboed
15%
 
 
 
 
 
LOE
$77 million
$70 million
$63 million
15%
 
 
 
 
 
EBITDA
$152 million
$169 million
$186 million
20%
 
 
 
 
 
SG&A (4Q)
$12.6 million
$11.5 million
$10.4 million
15%
 
 
 
 
 
Reserves Enhancement
1 Event
2 Events
3 Events
15%
 
 
 
 
 
Safety / Environmental
Matrix Blue
Matrix Green
Matrix Brown
20%
 
 
 
 
 
 
 
 
Total
100%
 
 
 
 
 





Production and LOE
•
Targets as presented to Board March 2017



EBITDA
•
6/15/17 Plan at strip pricing and Bank definition for EBITDA



SG&A
•
4Q Results – Excludes non-recurring items and stock compensation



Reserve Enhancement – Events
•
Rampart commercial success

•
JV drilling transaction(s)

•
Acquisition transaction(s)



SEC Matrix (See attached)
•
Threshold: Better than lowest historical point

•
Stretch: Perform better than historical bests







- 8 -

--------------------------------------------------------------------------------






Stone Energy Corporation 2017 Annual Incentive Compensation Targets


Safety / Environmental Measure
2017 SGY Performance Grid
(Office & Field)


 
0.45
 
 
 
 
 
 
 
 
 
 
 
0.40
 
 
 
 
 
 
 
 
 
 
 
0.35
 
 
 
 
 
 
 
 
 
 
Safety &
0.30
 
 
 
 
 
 
 
 
 
 
Environment
0.25
 
 
 
 
 
 
 
 
 
 
Score
0.20
 
 
 
 
 
 
 
 
 
 
 
0.15
 
 
 
 
 
 
 
 
 
 
 
0.10
 
 
 
 
 
 
 
 
 
 
 
0.05
 
20 Points
 
15 - 10 Points
10 - 5 Points
5 - 0 Points
 
0.00
0.000
0.200
0.400
0.600
0.800
1.000
1.200
1.400
1.600
1.800



Relative INC to Component Ratio




- 9 -